Citation Nr: 0630906	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  97-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for myotonic dystrophy 
(formerly claimed as stiffness of the hands, neck, jaw, and 
voice change).

2.  Entitlement to service connection for a disability 
manifested by dizziness, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in April 1996 and July 
1999 that, in part, denied service connection for stiffness 
of the hands, neck, jaw, and voice change, and for dizziness.

In June 1998, the veteran withdrew his prior request for a 
Board hearing, in writing.

In November 2004, the Board remanded the matters for 
additional development.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  It is at least as likely as not that current myotonic 
dystrophy had its onset in service or within the first post-
service year.

3.  There are no objective signs or symptoms of an 
undiagnosed illness manifested by dizziness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for myotonic 
dystrophy are met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  An undiagnosed illness, characterized by dizziness, was 
not incurred in active service.  38 U.S.C.A. § 1110, 1117 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2003, February 2004, and July 2005 letters, the 
RO notified the veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The notices were provided after the initial denial of the 
claims.  Delayed notice, however, is generally not 
prejudicial to a claimant.  Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. Sept. 22, 2006).  Any timing deficiency was 
remedied by readjudication of the claim after the notice was 
provided.  Mayfield.  The veteran has not alleged, and record 
does not disclose, prejudice from the delayed notice.  He had 
the opportunity to submit additional argument and evidence to 
VA's Appeals Management Center (AMC) and to have the claims 
re-adjudicated prior to their return to the Board.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board finds no prejudice to the veteran in proceeding 
with a denial of service connection for dizziness, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection.  The claim that is 
denied, obviously does not entail the setting of a disability 
rating or an effective date.  

For the claim that is granted, a disability rating and 
effective date will be set in a future decision by the RO.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.  Further, once 
service connection is granted, the claim is substantiated and 
further VCAA notice is not required.  Dingess.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.
 
Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed, for certain chronic 
diseases, such as progressive muscular atrophy, which develop 
to a compensable degree within one year after service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than September 30, 2011, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2005).

The RO did not specifically consider the above-referenced 
changes to the undiagnosed illness statute and regulations.  
As will be explained below, no disability has been 
demonstrated for consideration of the expanded definition of 
"qualifying chronic disability," and those changes do not 
otherwise affect the outcome of the claims.  Hence, the RO's 
failure to notify the veteran of the revised statute and 
regulation is harmless error.   Overton (an error is harmless 
when it does not affect the fundamental fairness of the 
adjudication); Cf. 38 C.F.R. § 20.1102.  

A.  Myotonic Dystrophy

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, are not diseases or 
injuries within the meaning of applicable legislation."  The 
VA General Counsel, in a precedent opinion binding on the VA 
under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2005), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 (1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

In this case, the veteran contends that myotonic dystrophy 
had its onset in service or within the first post-service 
year.  Having been attributed to a known clinical diagnosis, 
the condition cannot be considered an undiagnosed illness for 
entitlement to service connection based on the veteran's 
service in the Persian Gulf.  

There is no evidence of symptoms of myotonic dystrophy prior 
to the veteran's entering active service in July 1988.

Service medical records contain neither findings nor 
complaints of stiffness of the hands, neck, or jaw.  In June 
1992, the veteran reported an abrupt change in his voice tone 
and sought medical treatment.  The assessment was 
velopharyngeal weakness, improved in office.

The report of a September 1992 VA examination shows 
complaints of stiffness of the temporomandibular joint, right 
and left opening of the mouth, and fingers of both hands.  X-
rays of the veteran's jaw and hands were normal.  Diagnoses 
were normal temporomandibular joint, bilaterally, with 
residual alleged stiffness of the joints on opening and 
closing of the mouth; and [functional] fingers and thumb of 
both hands, adequate for activities of daily living, 
grasping, transferring, and releasing objects.

The report of an April 1995 Persian Gulf Registry examination 
includes diagnoses of stiffness of the hands, neck, and jaw, 
and change in voice. 

In October 1995, a diagnosis of arthralgia of the hand, 
wrist, and temporomandibular joint was reported.

During an August 2000 VA examination, the veteran reported a 
stiffening of his joints and muscles since 1992 when he 
returned from the Gulf War.  His symptoms had become 
increasingly more problematic and now interfered with his 
ability to perform his job.

Neurological testing in September 2000 first diagnosed the 
veteran's problems of muscle tightness and speech trouble as 
"dystrophia myotonia."

Electromyograph findings in November 2000 were consistent 
with the clinical diagnosis of myotonic dystrophy.  Although 
the veteran's family history was reportedly negative, further 
testing of the veteran's father in May 2001 revealed an 
incomplete or unusual form of dystrophia myotonica.

In July 2005, a VA examiner attributed the veteran's symptoms 
of stiffness of the hand, jaw, neck, and voice change to the 
diagnosis of dyskinesia and myotonia dystrophica.  The 
examiner expressed uncertainty as to whether the veteran's 
current disability causing stiffness of the hand, jaw, neck, 
and voice change was related to disease or injury in active 
service.

The Board finds that the evidence in support of the veteran's 
claim includes his complaints of inservice voice change and a 
continuity of symptomatology since that time; the 
documentation of complaints of stiffness of the hand, jaw, 
and neck during the first post-service year; and competent 
opinions that these symptoms are attributed to his currently 
diagnosed dystrophia myotonica or myotonic dystrophy.

There is also some evidence against the veteran's claim.  The 
service medical records at separation reflect no abnormality, 
and X-ray findings during the first post-service year are 
essentially normal.

While the July 2005 examiner was uncertain as to whether the 
veteran's myotonic dystrophy was related to disease or injury 
in service, the examiner dated the onset of symptoms to 1992, 
within one year after service.  There is no opinion to the 
contrary of a finding that myotonic dystrophy, which is a 
progressive atrophy, was initially manifested to a 
compensable degree within one year after service.

By extending the benefit of the doubt to the veteran, service 
connection for myotonic dystrophy is warranted.  38 U.S.C.A. 
§ 5107.

B.  Dizziness

Dizziness may be an objective sign of undiagnosed illness.  
38 C.F.R. § 3.317(b).

During a March 1997 VA examination, the veteran first 
reported a history of occasional dizziness.  The examiner 
commented that the veteran had no balance problem.  The 
"probable diagnosis" was "Persian Gulf Syndrome.

The report of a July 2005 VA examination reflects no current 
complaints of dizziness.  The examiner found no objective 
sign of an undiagnosed illness manifested by dizziness.

Because service connection under 38 U.S.C.A. § 1117, requires 
objective signs or symptoms of the claimed undiagnosed 
illness, and the medical evidence is that there are no such 
signs or symptoms, the weight of the evidence is against the 
claim.

There is no competent evidence of a medically unexplained, 
chronic multi-symptom illness such as fibromyalgia, and 
dizziness has been noted only by history.  

There is also no competent evidence linking any symptoms of 
dizziness directly to service.   While the veteran is 
competent to offer statements of first-hand knowledge that he 
experienced occasional dizziness, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as the etiology of his dizziness.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Thus, 
service connection for dizziness on a direct basis is not 
warranted.

Because there are neither current findings of dizziness nor a 
current undiagnosed illness manifested by dizziness, the 
competent evidence does not link any current disability to 
service, and there were no findings of dizziness in service, 
the weight of the evidence is against the claim.  As the 
weight of the evidence is against the claim, the doctrine of 
reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for myotonic dystrophy is granted.

Service connection for dizziness is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


